Order entered November 2, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01015-CV

                             IN RE GENE E. PHILLIPS, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05268-A

                                           ORDER
       On September 17, 2018, relator filed a “Notice of Pending Settlement” and informed the

Court that relator anticipated he would file a motion to dismiss this proceeding after the

settlement documents are executed. To date, the Court has received no further correspondence

or filings from relator. We ORDER relator to file either a report on the status of settlement or a

motion to dismiss this proceeding by November 9, 2018. We caution relator that failure to

comply with this order may result in the dismissal of his petition for writ of mandamus. See

TEX. R. APP. P. 42.3(c).


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE